Atkinson, J.
Where under authority of the constitutional amendment approved August 23, 1927 (Acts 1927, p. 124) the constituted authorities of Ware County submitted to the voters of that county the question of a bond issue for acquiring a site and building a public hospital, and at the election the vote was affirmative for the bond issue, the fact that at the same election the county authorities and their advisory board voluntarily, and without authority or direction of law, submitted to the voters at the same election, by separate ballots cast in separate boxes, the privilege to express a choice of one from four designated sites for the hospital, did not make the bond issue contingent upon the selection of the site thus voted for, where it afterward appeared to the county 'authorities and the advisory board that the site so chosen by the voters was unsuitable. This ruling can not be altered by the fact that at two previous elections at different times, where there was no referendum of the question of site, the vote on the bond issue was negative. The responsibility for selection of a suitable site was placed by the law on the county authorities and the advisory board; and the exercise of their discretion in this regard should not be controlled by the courts, no abuse of discretion appearing.
Under the pleadings and the evidence in this case, the trial judge erred in granting an interlocutory injunction.

Judgment reversed.


All the Justices concur, except Hines, J., u>ho dissents.

D. M. Parker and W. G. Parker, for plaintiffs in error.
Kelley & Dickerson, contra.